This is a companion case to No. 30042, Board of County Com'rs v. City of Wewoka, 191 Okla. 142, 127 P.2d 826. The two cases have been briefed together. The facts are substantially the same. The principles of law there announced are controlling here, and the four paragraphs of the syllabus in that case are adopted as the syllabus in the present case.
Judgment reversed, with directions to proceed in the manner directed in the cited case.
WELCH, C. J., CORN, V. C. J., and OSBORN and BAYLESS, JJ., concur. GIBSON and ARNOLD, JJ., dissent. RILEY, J., absent. DAVISON, J., concurs in part and dissents in part.